Exhibit 10.1

 

LOGO [g201610g95d30.jpg]

INTERIM SERVICES AGREEMENT

This INTERIM SERVICES AGREEMENT (this “Agreement”), entered into as of the 15th
day of October, 2015, is by and between RANDSTAD PROFESSIONALS US, LP, d/b/a
Tatum, a Delaware limited partnership, with offices at 150 Presidential Way, 3rd
Floor, Woburn, Massachusetts 01801 (“Tatum”), and Marvell Technology Group,
Ltd., with offices at 54988 Marvell Lane, Santa Clara CA 95054 (the “Company”).
A “Party” shall mean either Tatum or the Company, as the case may be; the
“Parties” shall mean Tatum and the Company, collectively.

WHEREAS, the Company desires to engage Tatum to perform certain outsourced
interim services; and, Tatum is willing to provide the services of its personnel
to perform such tasks subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, Tatum and the Company agree as follows:

1. Services. The services (the “Services”) and fees will be more particularly
described on the Schedule attached hereto and will be provided by the individual
professional (the “Tatum Professional”) identified on such Schedule. Schedules
for additional Tatum Professionals may be added from time to time upon the
mutual written agreement of the Parties. In addition, upon the request of the
Company and the execution of an additional Schedule to this Agreement, Tatum
will provide search Services to the Company, all as more particularly described
on such Schedule.

2. Engagement. The Tatum Professional will be one of Tatum’s professionals, and
Tatum will be solely responsible for determining the conditions, terms and
payment of compensation and benefits for the Tatum Professional. The Company
will be solely responsible for providing the Tatum Professional day-to-day
guidance, supervision, direction, assistance and other information necessary for
the successful and timely completion of the Services. Tatum will have no
oversight, control, or authority over the Tatum Professional with respect to the
Services. The Company acknowledges that it is solely responsible for the
sufficiency of the Services for its purposes. The Company will designate a
management-level individual to be responsible for overseeing the Services, and
the Tatum Professional will report directly to such individual with respect to
the provision of the Services. Unless the Tatum Professional is acting as an
executive officer of the Company and is authorized by the Company to make such
decision, the Company will not permit or require the Tatum Professional to be
the ultimate decision making authority for any material decision relating to the
Company’s business, including, without limitation, any proposed merger,
acquisition, recapitalization, financial strategy or restructuring.

Reference is hereby made to that certain Marvell Temporary CFO (TCFO) Overview
of Marvell Expectations document that has been provided to Tatum by the Company
(the “Expectations Document”). The parties agree that the Expectations Document
is intended to clarify goals and expectations, but in no way represents a
representation, warranty, guarantee or covenant of Tatum or the Tatum
Professional.

3. Fees and Expenses. The Company will pay Tatum the fees set forth on the
applicable Schedule. In addition, the Company will reimburse Tatum directly for
all travel and out-of-pocket expenses incurred in connection with this Agreement
(including any Schedules). Tatum shall invoice the Company for, and the Company
shall pay to Tatum for further remittance to the appropriate taxing authorities,
any sales or use taxes applicable to the Services. If the Company claims that it
is exempt from any such sales or use taxes, then the Company must provide Tatum
with an exemption certificate satisfactory to Tatum.

4. Payment Terms. Payments to Tatum should be made within 30 days of receipt of
invoice by electronic transfer in accordance with the instructions set forth
below or such alternative instructions as provided by Tatum from time to time.
Any amounts not paid when due may be subject to a periodic service charge equal
to the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts are paid in full, including assessed service charges. In
lieu of terminating this Agreement, Tatum may suspend the provision of any
Services if amounts owed are not paid in accordance with the terms of this
Agreement.

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   1



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

Bank Name and Address: Bank of America, 1950 N Stemmons Freeway, Suite 5010,
Dallas, TX 75207

Beneficiary: Tatum

Beneficiary Account Number:

ABA Transit/Routing Number:

Please reference the Company’s name in the body of the payment.

5. Effective Date and Termination. This Agreement will be effective as of the
earlier of (i) the date Tatum begins providing Services to the Company, and
(ii) the date of the last signature to this Agreement as indicated on the
signature page. In the event that a Party commits a breach of this Agreement
(including any Schedule) and fails to cure the same within 10 days following
delivery by the non-breaching Party of written notice specifying the nature of
the breach, the non-breaching Party may terminate this Agreement or the
applicable Schedule effective upon written notice of such termination. The
termination rights set forth in this Section are in addition to and not in lieu
of the termination rights set forth in each of the Schedules.

6. Hiring the Tatum Professional Outside of a Tatum Agreement. If, at any time
during the time frame in which a Tatum Professional is providing Services to the
Company and for a period of 12-months thereafter, other than in connection with
this Agreement or another Tatum agreement, the Company or any of its
subsidiaries or affiliates employs such Tatum Professional, or engages such
Tatum Professional as an independent contractor, the Company will pay Tatum a
placement fee in an amount equal to 35% of the Annualized Compensation (as
defined below). “Annualized Compensation” is defined as salary, incentive,
signing and other bonuses, equity compensation, and any other compensation that
may be earned by the Tatum Professional during the first 12 months of service
with the Company (or its subsidiary or affiliate) regardless of when or if such
compensation is actually paid. The placement fee shall be due upon the
commencement of the Tatum Professional’s employment or engagement with the
Company (or its subsidiary or affiliate).

7. Warranties and Disclaimers. TATUM DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO
ANY WARRANTIES OF QUALITY, PERFORMANCE, MERCHANTABILITY, OR FITNESS OF USE OR
PURPOSE. WITHOUT LIMITING THE FOREGOING, TATUM MAKES NO REPRESENTATION OR
WARRANTY WITH RESPECT TO THE TATUM PROFESSIONAL OR THE SERVICES PROVIDED
HEREUNDER, AND TATUM WILL NOT BE RESPONSIBLE FOR ANY ACTION TAKEN BY THE COMPANY
IN FOLLOWING OR DECLINING TO FOLLOW ANY OF THE TATUM PROFESSIONAL’S ADVICE OR
RECOMMENDATIONS. THE SERVICES PROVIDED BY TATUM AND THE TATUM PROFESSIONAL
HEREUNDER ARE FOR THE SOLE BENEFIT OF THE COMPANY AND NOT ANY UNNAMED THIRD
PARTIES. THE SERVICES WILL NOT CONSTITUTE AN AUDIT, REVIEW, OPINION, OR
COMPILATION, OR ANY OTHER TYPE OF FINANCIAL STATEMENT REPORTING OR ATTESTATION
ENGAGEMENT THAT IS SUBJECT TO THE RULES OF THE AICPA OR OTHER SIMILAR STATE OR
NATIONAL PROFESSIONAL BODIES OR LAWS AND WILL NOT RESULT IN AN OPINION OR ANY
FORM OF ASSURANCE ON INTERNAL CONTROLS.

8. Limitation of Liability; Indemnity.

(a) TATUM’S LIABILITY IN ANY AND ALL CATEGORIES AND FOR ANY AND ALL CAUSES
ARISING UNDER THIS AGREEMENT, WHETHER BASED IN CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE, WILL, IN THE AGGREGATE, NOT EXCEED THE ACTUAL
FEES PAID BY THE COMPANY TO TATUM OVER THE PREVIOUS TWO MONTHS OF THIS AGREEMENT
WITH RESPECT TO THE TATUM PROFESSIONAL FROM WHOM THE LIABILITY ARISES. IN NO
EVENT WILL TATUM BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE, INDIRECT OR
SPECIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, INTERRUPTION OR LOSS OF
BUSINESS, PROFIT OR GOODWILL. AS A CONDITION FOR RECOVERY OF ANY LIABILITY, THE
COMPANY MUST ASSERT ANY CLAIM AGAINST TATUM WITHIN THREE MONTHS AFTER DISCOVERY
OR 60 DAYS AFTER THE TERMINATION OR EXPIRATION OF THE APPLICABLE SCHEDULE UNDER
WHICH THE LIABILITY ARISES, WHICHEVER IS EARLIER.

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   2



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

(b) THE COMPANY AGREES TO INDEMNIFY TATUM AND THE TATUM PROFESSIONAL TO THE FULL
EXTENT PERMITTED BY LAW FOR ANY LOSSES, COSTS, DAMAGES, AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES), AS THEY ARE INCURRED, IN CONNECTION WITH ANY CAUSE
OF ACTION, SUIT, OR OTHER PROCEEDING ARISING IN CONNECTION WITH THE TATUM
PROFESSIONAL’S SERVICES TO THE COMPANY.

In addition to the indemnity provided herein, the Company shall enter into an
indemnification agreement directly with any Tatum Professional acting in an
officer or director role (including without limitation the role of Interim Chief
Financial Officer), such agreement(s) to be substantially in the form filed by
the Company as an exhibit to its Form 8-K filed on October 10, 2008.

9. Insurance.

The Company represents and warrants to Tatum that the Company currently
maintains directors and officers insurance covering the Tatum Professional in an
amount reasonably acceptable to Tatum at no additional cost to Tatum or the
Tatum Professional. The Company shall maintain such insurance at all times while
this Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least five years following the termination or expiration of the
applicable Schedule or will purchase a directors’ and officers’ extended
reporting period or “tail” policy to cover the Tatum Professional for such five
year time period. The Company’s directors and officers insurance must be primary
and non-contributory. Upon the execution of this Agreement and at any other time
requested by Tatum, the Company will provide Tatum a certificate of insurance
evidencing that the Company is in compliance with the requirements of this
Section with a note in the Description of Operations section of the certificate
indicating that the coverage is extended to the Tatum Professional.

Change in Company Circumstances. In the event that the Company’s financial
condition or liquidity significantly deteriorates or the Company enters into
discussions with restructuring or bankruptcy advisors, Tatum and the Company
will review the current fee structure and payment terms under this Agreement
(including any Schedule) and agree on appropriate modifications. In addition,
Tatum and the Company will discuss the need for additional Tatum professionals
with specialized skills in working with companies undergoing significant debt
and equity restructuring, and as needed, Tatum professionals with experience
helping companies seeking or operating under bankruptcy protection. The agreed
upon additional professionals will be engaged under terms and fees commensurate
to the expertise and services to be provided. In the event that Tatum and the
Company cannot agree on appropriate modifications to this Agreement (including
any Schedule) or the need for additional Tatum professionals, Tatum may
immediately terminate this Agreement or any Schedule upon notice to the Company.

10. Governing Law, Arbitration and Witness Fees.

(a) This Agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts, without regard to conflicts of laws
provisions.

(b) If the Parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the Parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the San Francisco, California office of the
AAA by a single arbitrator selected by the Parties according to the rules of the
AAA, and the decision of the arbitrator will be final and binding on both
Parties. In the event that the Parties fail to agree on the selection of the
arbitrator within 30 days after either Party’s request for arbitration under
this Section, the arbitrator will be chosen by the AAA. The arbitrator may in
his or her discretion order documentary discovery but will not allow depositions
without a showing of compelling need. The arbitrator will render his or her
decision within 90 days after the call for arbitration. Judgment on the award of
the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section. Notwithstanding the
foregoing, either Party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of any unpaid amounts due
under this Agreement through any court of competent jurisdiction.

(c) In the event any professional of Tatum (including, without limitation, any
Tatum Professional) is requested or authorized by the Company or is required by
government regulation, subpoena, or other legal process to produce documents or
appear as witnesses in connection with any action, suit or other proceeding
initiated by a third party against the Company or by the Company against a third
party, the Company will, so long as Tatum is not a party

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   3



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

to the proceeding in which the information is sought, reimburse Tatum for its
professional’s time (based on customary rates) and expenses, as well as the fees
and expenses of its counsel, incurred in responding to such requests. This
provision is in addition to and not in lieu of any indemnification obligations
the Company may have under this Agreement.

11. Miscellaneous.

(a) This Agreement together with all Schedules constitutes the entire agreement
between the Parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the Parties with respect to
its subject matter. No amendment or modification to this Agreement will be valid
unless in writing and signed by both Parties.

(b) If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either Party
of a substantial portion of its bargain.

(c) Neither Party will be deemed to have waived any rights or remedies accruing
under this Agreement unless such waiver is in writing and signed by the Party
electing to waive the right or remedy. The waiver by any Party of a breach or
violation of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this Agreement.

(d) Neither Party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such Party’s
reasonable control.

(e) The Company may not assign its rights or obligations under this Agreement
without the express written consent of Tatum. Tatum shall be entitled (without
the consent of the Company) to transfer this Agreement and/or assign its
obligations, rights and benefits in this Agreement to a third party. Nothing in
this Agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the
Tatum Professionals.

(f) The expiration or termination of this Agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this Agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses), hiring the Tatum Professionals,
governing law, arbitration, limitation of liability and indemnity.

(g) The Company agrees to reimburse Tatum for all costs and expenses (including,
without limitation, reasonable attorneys’ fees, court costs and arbitration
fees) incurred by Tatum in enforcing collection of any monies due under this
Agreement.

(h) The Company agrees to allow Tatum to use the Company’s logo and name on
Tatum’s website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum. Tatum will not use the Company’s
logo or name in any press release or general circulation advertisement without
the Company’s prior written consent.

(i) This Agreement is applicable only to the Tatum division of Randstad
Professionals US, LP, and is not intended to apply to any other division of
Randstad Professionals US, LP.

(j) Tatum agrees to comply with all provisions of the Patient Protection and
Affordable Care Act (“ACA”) applicable to its Tatum Professional(s) employed by
Tatum, including the employer shared responsibility provisions relating to the
offer of “minimum essential coverage” to “full-time employees” and their
“dependents” (as those terms are defined in Internal Revenue Code Section 4980H
and related regulations) and the applicable information reporting provisions
under Internal Revenue Code Section 6055 and 6056 and related regulations. This
paragraph is intended by the parties as the full and complete expression of
Tatum’s ACA obligations under this Agreement, and the ACA shall not be deemed
within the scope of any other more general provision of this Agreement.

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   4



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the dates set forth below.

 

RANDSTAD PROFESSIONALS US, LP,     MARVELL TECHNOLOGY GROUP LTD.: d/b/a TATUM:  
   

By: 

 

/s/ Henry G. Hilbert

    By:   

/s/ William Valle

Name: Henry G. Hilbert

    Name: William Valle

Title:   Office Managing Partner

    Title:   Vice President, Human Resources

Date:   October 15, 2015

    Date:   October 15, 2015

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   5



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated October 15, 2015 (the “Agreement”), by and between Randstad
Professionals US, LP, d/b/a Tatum (“Tatum”) and MARVELL TECHNOLOGY GROUP LTD.
(the “Company”) and will be governed by the terms and conditions of the
Agreement.

1. Tatum Professional Name: David P. Eichler

2. Service Description or Position: Interim Chief Financial Officer

If the Company elects or appoints the Tatum Professional to the Company’s Board
of Directors, Operating Committee or other similar governing body (collectively,
“Board Services”), the Tatum Professional will provide the Board Services in his
individual capacity and not as a professional of Tatum. For the avoidance of
doubt, Tatum is not providing any Board Services to the Company, and Tatum will
not be responsible for any actions or omissions of the Tatum Professional for
Board Services.

3. Company Supervisor: Sehat Sutardja, Chairman and Chief Executive Officer

4. Start Date: October 16, 2015

5. Minimum Term: Three months

6. Termination:

(a) After the expiration of any minimum term set forth above, either Party may
terminate this Schedule by providing the other Party a minimum of 15 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 15 days
after the date of delivery of the notice. Tatum will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

(b) Tatum may terminate this Schedule immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Tatum or any Tatum
Professional to engage in or ignore any illegal or unethical activity; (ii) the
Tatum Professional ceases to be a professional of Tatum for any reason;
(iii) the Tatum Professional becomes disabled; or (iv) the Company fails to pay
any amounts due to Tatum under the Agreement when due. For purposes of the
Agreement, disability will be defined by the applicable policy of disability
insurance or, in the absence of such insurance, by Tatum’s management acting in
good faith. Notwithstanding the foregoing, in lieu of terminating this Schedule
under (ii) and (iii) above, upon the mutual agreement of the Parties, the Tatum
Professional may be replaced by another Tatum professional.

(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.

7. Fees: Except as otherwise set forth below, the Company will pay to Tatum a
fee of $15,000 a week for the Tatum Professional. The weekly fee includes
allowance for holidays, personal and sick days, and vacation for the Tatum
Professional consistent with the Company’s policy as it applies to similarly
situated employees of the Company.

In addition, for all hours worked by any Tatum Professional who is categorized
as “exempt” (as classified by state and federal guidelines) in a week over 60
hours, the Company will pay Tatum for those hours a rate equal to $325.

The Parties acknowledge and agree that the fees set forth above are based upon
this Schedule having the Minimum Term set forth above. In the event the Company
terminates this Schedule prior to the expiration of the Minimum Term other than
for the Tatum Professional’s material failure to perform the obligations of his
or her position with the Company, provided the Tatum Professional fails to cure
such breach within 10 days after receipt of written notice of such breach, the
Company agrees to pay to Tatum upon the termination of this Schedule a lump sum
amount equal to the difference between the fees actually paid and the fees that
should have been paid taking into account the Minimum Term.

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   6



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

In addition, the Company will pay Tatum a fee of $250 an hour for time incurred
in connection with this Schedule by a member of Tatum’s leadership team for
resource coordination, attending meetings with Company personnel, assisting the
Tatum Professional with the Company’s issues, and other matters requiring the
assistance of Tatum leadership.

The fees set forth in this Schedule will automatically increase on an annual
basis commencing with the first anniversary of this Schedule in an amount equal
to 6% per year.

8. Billings: Tatum will bill for Services weekly in arrears.

As a condition to providing the Services, Tatum requires a security deposit in
the amount equal to $75,000 (the “Deposit”), which is due upon execution of this
Schedule. If the Company breaches the Agreement (including any Schedule) or any
other agreement between the Company and Tatum or any Tatum professional and
fails to cure such breach as provided for herein or therein, Tatum will be
entitled to apply the Deposit to its or the Tatum professional’s damages
resulting from such breach. In the event the Deposit falls below the amount
required, the Company will pay Tatum an additional amount equal to the
shortfall. Upon the expiration or termination of the Agreement, Tatum will
return to the Company the balance of the Deposit remaining under the Agreement
after application of any amounts to damages as provided for herein, including,
without limitation, the Company’s unfulfilled payment obligations of the Company
to Tatum or any Tatum professional.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   7



--------------------------------------------------------------------------------

LOGO [g201610g95d30.jpg]

 

RANDSTAD PROFESSIONALS US, LP,     MARVELL TECHNOLOGY GROUP LTD.: d/b/a TATUM:  
    By:   

/s/ Henry G. Hilbert

    By:   

/s/ William Valle

Name: Henry G. Hilbert     Name: William Valle Title:   Office Managing Partner
    Title:   Vice President, Human Resources Date:   October 15, 2015     Date:
  October 15, 2015

 

Issued By    Revision Date    Page Randstad Professionals Law Dept.    July 2015
   8